     Case 2:20-cv-03619-PSG-E Document 53 Filed 04/27/21 Page 1 of 9 Page ID #:1024

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
                                                                                             JS-6
    Case No.     CV 20-3619 PSG (Ex)                                         Date   April 27, 2021
    Title        Travelers Casualty Insurance Company v. Geragos & Geragos




    Present: The Honorable      Philip S. Gutierrez, United States District Judge
                    Wendy Hernandez                                          Not Reported
                       Deputy Clerk                                         Court Reporter
             Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                        Not Present                                           Not Present
    Proceedings (In Chambers):         The Court GRANTS the motion for judgment on the pleadings

       Before the Court is a motion for judgment on the pleadings filed by Plaintiff Travelers
Casualty Insurance Company of America (“Plaintiff” or “Travelers”). See generally Dkt. # 48
(“Mot.”).1 Defendant Geragos and Geragos (“Defendant” or “G&G”) opposed, see generally
Dkt. # 49 (“Opp.”), and Travelers replied, see generally Dkt. # 50 (“Reply”). The Court finds
the matter appropriate for decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15.
Having considered the moving, opposing, and reply papers, the Court GRANTS the motion.

I.          Background

       In April 2020, G&G reported a claim to Travelers under two separate property insurance
policies covering its law offices in Los Angles (the “CA Policy”) and New York (the “NY
Policy”) (collectively, the “Policies”). See generally Complaint, Dkt. # 1 (“Compl.”); Dkt. # 1-1,
Ex A (“CA Policy”); Dkt # 1-2, Ex B (“NY Policy”). G&G sought coverage under both Policies
for business income losses caused by the COVID-19 Pandemic. Compl. ¶ 30. On April 20,
Travelers denied the claims and commenced this action seeking a declaratory judgment that
G&G is not entitled to coverage under the policies. Id. ¶¶ 13–14.

       In response to Travelers’ Complaint, G&G filed an Answer and a Counterclaim. See
generally Dkt. # 56 (“CC”). The Counterclaim sought Civil Authority, Business Income, and
Extra Expense Coverages under the CA Policy for economic losses at G&G’s Los Angeles law
office only. Id. ¶¶ 2, 6–21.


1
 Plaintiff’s notice of motion and motion is Dkt. # 47. The Court cites the memorandum in
support of the motion at Dkt. # 48 because it contains Plaintiff’s substantive arguments.

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                Page 1 of 9
     Case 2:20-cv-03619-PSG-E Document 53 Filed 04/27/21 Page 2 of 9 Page ID #:1025

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
    Case No.     CV 20-3619 PSG (Ex)                                     Date   April 27, 2021
    Title        Travelers Casualty Insurance Company v. Geragos & Geragos

       On October 19, the Court granted Travelers’ motion to dismiss G&G’s Counterclaim
(“October Order”). See generally October 2020 Order, Dkt. # 38 (“October Order”).
Specifically, the Court determined that (1) the Virus Exclusion Provision in the CA Policy
explicitly excludes civil authority coverage, id. at 5–6, and (2) G&G’s claim that it was
“deprived of the typical foot traffic, visibility, and ability to interface with clients” failed to
allege “direct physical loss of or damage to property” at an insured premises, as required to
establish Business Income and Extra Expense coverage, id. at 6–8.

       Now, Travelers moves for judgment on the pleadings on its Complaint, seeking
Declaratory Judgment pursuant to 28 U.S.C. § 2201 that G&G is not entitled to coverage under
either Policy. See generally Mot.

       First, the Court discusses the language of the Policies and which state’s law to apply to
each Policy. Then the Court analyzes whether to grant Travelers’ motion as to the CA Policy,
and then the NY Policy. Ultimately, the Court GRANTS Travelers’ motion under both Policies.

II.         The Insurance Policies

       The parties’ arguments focus on three provisions of the Policies: (1) Civil Authority
Coverage, (2) Business Income and Extra Expense Coverage, and (3) the Virus Exclusion
Provision. The relevant language in each of the Policies is almost identical. Compare CA Policy
at 78–79, 91, 195 with NY Policy at 278–79, 291, 396.

            A.    Business Income and Extra Expense Coverage

        The Business Income provision provides coverage for “necessary ‘suspensions’ of
[G&G’s] ‘operations’” that are “caused by direct physical loss of or damage to property at the
described premises.” NY Policy at 278–79.2 Further, the “loss or damage must be caused by or
result from a Covered Cause of Loss.” Id. at 279.

       The Extra Expense provision covers “reasonable and necessary expenses” incurred by
G&G “during the ‘period of restoration’” of its business “that [G&G] would not have incurred if
there had been no direct physical loss of or damage to property caused by or resulting from a
Covered Cause of Loss.” Id.

2
 Because the Policies are materially the same, and because, as discussed below, it is the NY
Policy at issue, the Court cites only to the NY Policy.

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                Page 2 of 9
   Case 2:20-cv-03619-PSG-E Document 53 Filed 04/27/21 Page 3 of 9 Page ID #:1026

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3619 PSG (Ex)                                    Date   April 27, 2021
 Title          Travelers Casualty Insurance Company v. Geragos & Geragos

         B.      Civil Authority Coverage

       Civil authority coverage insures certain business income losses and expenses “caused by
action of civil authority that prohibits access to the described premises.” Id. at 291. The civil
authority must be “due to direct physical loss of or damage to property at locations . . . caused by
or resulting from a Covered Cause of Loss.” Id.

         C.      Virus Exclusion Provision

       The Policies also contain an endorsement entitled “EXCLUSION OF LOSS DUE TO
VIRUS OR BACTERIA,” which “applies to all coverage under all forms and endorsements that
comprise” the commercial property coverage of the Policies “including but not limited to forms
or endorsements that cover . . . business income, extra expense, rental value or action of civil
authority.” Id. at 396.

        The exclusion states: “We will not pay for loss or damage caused by or resulting from any
virus, bacterium or other microorganism that induces or is capable or inducing physical distress,
illness or disease.” Id.

III.     Legal Standard

         Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are closed—but
early enough not to delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ.
P. 12(c). A Rule 12(c) motion is “functionally identical” to a motion under Rule 12(b)(6) and
“‘the same standard of review’ applies to motions brought under either rule.” Cafasso v. Gen.
Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011) (quoting Dworkin v. Hustler
Magazine Inc., 867 F.2d 1188, 1192 (9th Cir. 1989)). Thus, on a Rule 12(c) motion, all material
allegations of the non-moving party must be accepted as true and construed in the light most
favorable to that party. See Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542,
1550 (9th Cir. 1989). A Rule 12(c) motion is properly granted if “the moving party clearly
establishes on the face of the pleadings that no material issue of fact remains to be resolved and
that it is entitled to judgment as a matter of law.” Id. Although detailed factual allegations are
not required to survive a motion under Rule 12(b)(6) or Rule 12(c), a complaint that “offers
‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not
do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007)). Rather, the complaint must allege sufficient facts to support a plausible claim
to relief. See Iqbal, 556 U.S. at 678.


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 3 of 9
   Case 2:20-cv-03619-PSG-E Document 53 Filed 04/27/21 Page 4 of 9 Page ID #:1027

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3619 PSG (Ex)                                    Date   April 27, 2021
 Title          Travelers Casualty Insurance Company v. Geragos & Geragos

IV.      Choice of Law and Insurance Contract Interpretation

       As an initial matter, the Court must determine whether to apply California or New York
insurance contract interpretation rules to each Policy. A “federal court sitting in diversity
ordinarily must follow the choice-of-law rules of the State in which it sits.” Atl. Marine Const.
Co. v. U.S. Dist. Ct. for W. Dist. of Tex., 571 U.S. 49, 65 (2013). Accordingly, the Court will
look to California choice of law rules to determine which state’s contract interpretation rules to
apply to each Policy.

        Under California law, “the fact that two states are involved does not in itself indicate
there is a conflict of laws or choice of law problem. There is obviously no problem where the
laws of the two states are identical.” WPB No. 1, LLC v. Valley Force Ins. Co., 2007 WL
9702161, at *1 (S.D. Cal. Mar. 27, 2007) (citing Stonewall Surplus Lines Ins. Co. v. Johnson
Controls, Inc., 14 Cal. App. 4th 637, 642 (1993)). Travelers argues that California’s insurance
contract interpretation rules are “similar” to those of New York, and that therefore the choice of
law issue is moot. Mot. 3:18–4:16. G&G insists that “[s]imilarity is not the standard” and “the
respective laws differ to varying degrees” as applied to the insurance provisions at issue. Opp.
3:24–4:2. Accordingly, the Court compares the rules in each state to determine whether there is
a material difference.

        Under California law, interpretation of an insurance policy is decided under settled rules
of contract interpretation. See California v. Cont’l Ins. Co., 55 Cal. 4th 186, 194 (2012) (citing
E.M.M.I. Inc. v. Zurich Am. Ins. Co., 32 Cal. 4th 465, 470 (2004)). The court must “look first to
the language of the contract in order to ascertain its plain meaning,” Waller v. Truck Ins. Exch.,
Inc., 11 Cal.4th 1, 18, (1995), which governs its interpretation, Boxed Foods Co., LLC v. Cal.
Cap. Ins. Co., No. 20-CV-04571-CRB, 2020 WL 6271021, at *3 (N.D. Cal. Oct. 26, 2020), as
amended (Oct. 27, 2020). A policy provision does not have a plain meaning—i.e., it is
ambiguous—if it is “capable of two or more constructions, both of which are reasonable.” Id.

        “The New York approach to the interpretation of contracts of insurance is to give effect
to the intent of the parties as expressed in the clear language of the contract.” Mount Vernon Fire
Ins. Co. v. Belize NY, Inc., 277 F.3d 232, 236 (2d Cir. 2002). In doing so, courts applying New
York law must give “unambiguous provisions of an insurance contract . . . their plain and
ordinary meaning.” Fed Ins. Co. v. Am. Home Assurance Co., 639 F.3d 557, 567 (2d Cir. 2011)
(internal quotation marks omitted). “If the provisions are clear and unambiguous, courts are to
enforce them as written.” Vill. of Sylvan Beach, N.Y. v. Travelers Indem. Co., 55 F.3d 114, 115
(2d Cir. 1995). “A contract is unambiguous if the language it uses has a definite meaning,


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 4 of 9
   Case 2:20-cv-03619-PSG-E Document 53 Filed 04/27/21 Page 5 of 9 Page ID #:1028

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3619 PSG (Ex)                                    Date   April 27, 2021
 Title          Travelers Casualty Insurance Company v. Geragos & Geragos

unattended by danger of misconception in the purport of the [contract] itself, and concerning
which there is no reasonable basis for a difference of opinion.” Standard Gen. L.P. v. Travelers
Indem. Co. of Connecticut, 261 F. Supp. 3d 502, 507 (S.D.N.Y. 2017) (internal citations
omitted).

       The Court agrees with Travelers that these rules are materially the same, and that G&G
has failed to point to a meaningful distinction between these rules as they apply to the Policies.

       For example, G&G states that, under New York law, insurance companies must
“establish[] that [the] exclusion or exemption applies in the particular case and that the policy is
subject to no other reasonable interpretation.” Opp. 6:16–19 (quoting Gen. Acc. Ins. Co. of Am.
v. Idbar Realty Corp., 163 Misc. 2d 809, 812 (Sup. Ct. 1994), aff’d as modified, 229 A.D.2d 515
(1996)). But California courts also place the burden on the insurer to establish the application of
a policy exclusion. See, e.g., Boxed Foods, 2020 WL 6271021, at *3 (“The insurer bears the
burden of proving . . . the applicability of an exclusion.”). Both New York and California
principles require that any ambiguities be construed against the drafter. See, e.g., Gen. Acc. Ins.
Co., 163 Misc. 2d at 812; Pez Seafood DTLA, LLC v. Travelers Indem. Co., 2021 WL 234355, at
*3 (C.D. Cal. Jan. 20, 2021). And both states require that courts give policy language its “plain
and ordinary meaning,” and to avoid creating ambiguities where none exist. See Boxed Foods,
2020 WL 6271021, at *3; Standard Gen., 261 F. Supp. 3d at 507.

       Nonetheless, assuming a conflict of laws exists, California choice of law rules dictate that
the principal location of the insured risk determines the applicable state law. See Stonewall
Surplus Lines, 14 Cal. App. 4th at 446–49. That means California substantive law would control
Travelers’ claims under the CA Policy, and New York substantive law would control Travelers’
claims under the NY Policy. Under New York or California law, neither Policy provides G&G
coverage.

V.       Discussion

         A.      The CA Policy

        Travelers argues, and G&G does not dispute, that (1) G&G is not entitled to coverage
under the CA Policy and (2) declaratory judgment is warranted based on the Court’s October
Order. Mot. 5:9–16; Reply 1:21–2:4. The Court agrees, and GRANTS Travelers’ motion as it
relates to the CA Policy.



CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 5 of 9
   Case 2:20-cv-03619-PSG-E Document 53 Filed 04/27/21 Page 6 of 9 Page ID #:1029

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3619 PSG (Ex)                                    Date   April 27, 2021
 Title          Travelers Casualty Insurance Company v. Geragos & Geragos

         B.      The NY Policy

       Travelers argues that (1) “physical damage” to the property, which did not occur here, is a
prerequisite for civil authority, business income and extra expense coverage and (2) the virus
exclusion provision specifically applies to civil authority coverage and business income and
extra expense coverage. See generally Mot. The Court agrees on all grounds and addresses each
argument in turn.

                 i.     Whether there was “physical damage”

       The NY Policy provides for coverage for loss of business income “due to the necessary
‘suspension’ of [G&G’s] ‘operations’” only if the suspension is “caused by direct physical loss
of or damage to property at the described premises.” NY Policy at 278–79. Similarly, the Extra
Expense provision covers “necessary expenses” incurred during the “period of restoration” that
would not have been “incurred if there had been no direct physical loss of or damage to
property.” Id. at 279. And an “action of civil authority” can only give rise to coverage if the
action is taken due to “direct physical loss of or damage to property.” NY Policy at 291.

        G&G argues there was “direct physical loss or damage” to its New York offices because
(1) the New York civil order issued in response to COVID-19 entirely excluded G&G and its
tenants from access to its insured property, and (2) once G&G was able to return to the office, it
had to retrofit its property to comply with New York civil authority. Opp. 6:1–10. The Court
disagrees on both grounds.

        First, courts in New York, California, and around the country have rejected the argument
that “loss of use” of property caused by civil orders that temporarily prohibit access to the
property constitutes “physical loss” under similar insurance policies. See, e.g., DeMoura v.
Cont’l Cas. Co., No. 20CV2912NGGSIL, 2021 WL 848840, at *6 (E.D.N.Y. Mar. 5, 2021)
(rejecting plaintiff’s argument that “loss of use” caused by the New York civil orders satisfies
the “direct physical loss” requirement); Kim-Chee LLC, et al v. Philadelphia Indemnity Ins. Co.,
et al., Co. 1:20-cv-1136 (W.D.N.Y. Apr. 22, 2021) at 6–7 (collecting cases rejecting similar
arguments under New York law); Michael Cetta, Inc. v. Admiral Indem. Co., No. 20 CIV. 4612
(JPC), 2020 WL 7321405, at *8 (S.D.N.Y. Dec. 11, 2020) (collecting cases rejecting similar
arguments from around the country and explaining that “nearly every court to address this issue
has concluded that loss of use of a premises due to a governmental closure order does not trigger
business income coverage premised on physical loss to property”); Pez Seafood DTLA, 2021 WL
234355, at *4–6; Robert W. Fountain, Inc. v. Citizens Ins. Co. of Am., No. 20-CV-05441-CRB,


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 6 of 9
   Case 2:20-cv-03619-PSG-E Document 53 Filed 04/27/21 Page 7 of 9 Page ID #:1030

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3619 PSG (Ex)                                    Date   April 27, 2021
 Title          Travelers Casualty Insurance Company v. Geragos & Geragos

2020 WL 7247207, at *3–4 (N.D. Cal. Dec. 9, 2020) (finding that “‘loss of’ contemplates that
the property is unrecoverable” and dismissing plaintiff’s claim because it did not allege
permanent loss).

        The Court agrees with the overwhelming majority of courts that have considered the issue
and similarly finds that direct physical loss of property does not include the temporary loss of
use due to New York’s civil orders in response to the COVID-19 pandemic. The cases G&G
cites do not compel the opposite conclusion because (1) they have been rejected by other courts,
see, e.g., Kevin Barry Fine Art Assocs. v. Sentinel Ins. Co., Ltd., No. 20-CV-04783-SK, 2021
WL 141180, at *5 n.1 (N.D. Cal. Jan. 13, 2021) (remaining unpersuaded by plaintiff’s reference
to North State Deli, LLC v. The Cincinnati Ins. Co., 2020 WL 6281507, at *3 (N.C. Super. Oct.
09, 2020) “[d]ue to [the case’s] lack of analysis and the vast majority of courts contradicting this
finding”), or (2) the cases are distinguishable because they involved allegations of virus at the
insured premises, which did not occur here, see, e.g., Water Sports Kauai, Inc. v. Fireman’s
Fund Ins. Co., No. 20-CV-03750-WHO, 2020 WL 6562332, at *4 (N.D. Cal. Nov. 9, 2020)
(distinguishing the decision in Blue Springs Dental Care, LLC v. Owners Ins. Co., 488 F. Supp.
3d 867 (W.D. Mo. 2020) because in that case the dental practice alleged the presence of the
coronavirus in their establishments).

        Second, G&G’s argument that it needed to “retrofit” its property in response to New York
civil authority also fails. G&G states that it was required to (1) install sanitizing stations at its
property, (2) rearrange the office space within the property, and (3) bar all public entrance to the
property, and that these changes constitute “direct physical loss or damage” under the NY
Policy. Opp. 6: 4–10. But while these actions indicate physical changes to the property, G&G
has not explained how its property has been physically damaged in any way by these
requirements. See Indep. Rest. Grp. v. Certain Underwriters at Lloyd’s, London, No. CV 20-
2365, 2021 WL 131339, at *7 (E.D. Pa. Jan. 14, 2021) (rejecting a similar argument because the
changes plaintiff made to “make [the property] functional and reasonably safe for patrons” could
not “be described as repairing, rebuilding, or replacing”); see also Cafe La Trova LLC v. Aspen
Specialty Ins. Co., No. 20-22055-CIV, 2021 WL 602585, at *9 (S.D. Fla. Feb. 16, 2021)
(“Remarkably, under Plaintiff’s logic, the ‘repair[s]’ it undertook while its operations were
suspended caused the very ‘damage’ it now asserts is sufficient to invoke coverage in the first
instance under the Business Income provision. Such a construction is nonsensical.”).

       Accordingly, (1) G&G’s temporary loss of access and (2) the alterations G&G made to
the property when it reopened do not constitute “direct physical loss or damage” under the NY
Policy. But even if they did, the virus exclusion provision applies to prevent coverage.


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 7 of 9
   Case 2:20-cv-03619-PSG-E Document 53 Filed 04/27/21 Page 8 of 9 Page ID #:1031

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3619 PSG (Ex)                                    Date   April 27, 2021
 Title          Travelers Casualty Insurance Company v. Geragos & Geragos

                 ii.    Whether the virus exclusion applies

      Civil authority, business income, and extra expense coverage all require that loss or
damage be “caused by or resulting from a Covered Cause of Loss.” See NY Policy at 278–79,
291. The NY Policy explicitly excludes coverage for harm caused by a virus. Id. at 396.
Travelers argues that, by definition, a “Covered Cause of Loss” is not an excluded cause of loss.
See Mot. 6:13–15. The Court agrees.

        The NY Policy’s virus exclusion precludes coverage for any “business income, extra
expense, rental value or action of civil authority” caused by “loss or damage caused by or
resulting from any virus, bacterium or other microorganism that induces or is capable or
inducing physical distress, illness or disease.” NY Policy at 396. G&G makes two contradictory
arguments in its attempt to explain why the virus provision should not apply under New York
substantive law. Both arguments fail.

       G&G first argues the virus exclusion is ambiguous because a contract is only
unambiguous if “there is no reasonable basis for a difference of opinion.” Opp. 6:24–26
(quoting Standard General, 261 F. Supp. 3d at 507). According to G&G, the provision “is
vague, ambiguous, and overbroad” because “no language in the Exclusion could be construed to
contract away civil actions taken in response to a pandemic that was incomprehensible at the
time the [NY Policy] was entered.” Opp. 7:6–14. But the clear language in the NY Policy
explicitly contemplates a virus and excludes coverage for damage caused by civil actions,
business income, and extra expenses due to a virus. See NY Policy at 396. As such, G&G’s
assertion that the pandemic was “incomprehensible” does not negate the clear language in the
contract. Further, G&G does not provide a “reasonable basis for a difference of opinion” as to
the plain meaning of the provision. N.Y. Univ. v. Factory Mut. Ins. Co., No. 15 CIV. 8505
(NRB) 2018 WL 1737745, at *10 (S.D.N.Y. Mar. 27, 2018) (“An insurer is entitled to have its
contract of insurance enforced in accordance with its provisions and without a construction
contrary to its express terms.”); Stern & Eisenberg, P.C. v. Sentinel Ins. Co., No.
CV2011277RMBKMW, 2021 WL 1422860, at *6 (D.N.J. Apr. 14, 2021) (rejecting a similar
argument where the “[p]laintiff offer[ed] no compelling argument that the plain language of the
Virus Exclusion [was] susceptible to two reasonable interpretations”).

       Next, G&G argues that application of the virus exclusion provision would make the
contract illusory. Opp. 7:16–8:6. Under New York law, “a clause that is so broad that it would
appear to exclude what, as a practical matter, would be some of the largest foreseeable elements
of damage may render coverage virtually illusory; such exclusionary policy language should not


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 8 of 9
   Case 2:20-cv-03619-PSG-E Document 53 Filed 04/27/21 Page 9 of 9 Page ID #:1032

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-3619 PSG (Ex)                                    Date   April 27, 2021
 Title          Travelers Casualty Insurance Company v. Geragos & Geragos

be enforced when it defeats the main object of the purchased coverage, or virtually nullifies the
coverage sought for anticipated risk.” Lend Lease (U.S.) Const. LMB Inc. v. Zurich American
Ins. Co., 136 A.D.3d 52, 60 (N.Y. App. Div. 2015). Because G&G purchased an “all-risk
policy,” G&G claims “it would be reasonable to assume” that the NY Policy would cover the
claimed losses. Opp. 7:27–8:1. G&G argues further that “New York law will not . . . permit this
broad of an exclusionary provision to take effect” because it would “virtually nullif[y] the
coverage sought for anticipated risk” and render the contract illusory. Id. 8:1–6.

       G&G’s argument is flawed because the virus exclusion does not preclude coverage for all
anticipated risks. Under New York law, “exclusions by their nature modify the scope of
coverage provided in an insurance policy and [a]n insurance policy is not illusory if it provides
coverage for some acts; it is not illusory simply because of a potentially wide exclusion.” Lend
Lease, 136 A.D.3d 52 at 60. Here, while the exclusion is broad, the NY Policy still provides
coverage for non-excluded causes—e.g. business losses after a fire. See id. (“[The] exclusion
did not render the policy illusory[] because the policy provided some benefit to the insured and
the exclusion does not negate all possible coverage . . . .”).

       Accordingly, the Court finds that even if G&G could claim “physical loss or damage” to
its New York property, the virus exclusion precludes coverage for G&G’s claimed losses, and
GRANTS Travelers’ motion as to the NY Policy. See Michael J. Redenburg, Esq. PC v.
Midvale Indem. Co., No. 20 CIV. 5818 (PAE), 2021 WL 276655, at *8 (S.D.N.Y. Jan. 27, 2021)
(holding that similar language in a virus exclusion provision precluded civil authority, business
income, and extra expense coverage caused by the COVID-19 pandemic); Stern & Eisenberg,
2021 WL 1422860, at *5 (same); Pez Seafood DTLA, 2021 WL 234355, at *7–8 (same); 10E,
LLC v. Travelers Indem. Co. of Connecticut, No. 2:20-CV-04418-SVW-AS, 2020 WL 6749361,
at *3 (C.D. Cal. Nov. 13, 2020) (same).

VI.      Conclusion

       For the foregoing reasons, the Court GRANTS Travelers’ motion for judgment on the
pleadings. This order closes the case.

         IT IS SO ORDERED.




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 9 of 9
